          Case 2:20-cv-00237-MTL Document 74 Filed 02/08/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jason Pearson,                                    No. CV-20-00237-PHX-MTL
10                  Plaintiff,                         ORDER
11   v.
12   State of Arizona, et al.,
13                  Defendants.
14
15            Before the Court is Plaintiff Jason Pearson’s Motion to Remand (the “Motion”)
16   (Doc. 69). The Court now resolves this Motion as follows.

17   I.       BACKGROUND
18            The following factual summary derives from the Amended Complaint. Mr.

19   Pearson began working as a correctional officer at CoreCivic, Inc.’s and CoreCivic of

20   Tennessee, LLC’s (collectively, “CoreCivic”) Red Rock Correctional Center in Eloy,
21   Arizona in 2018. (Doc. 66 ¶¶ 10, 34.) Within a few months of his start date, Mr. Pearson
22   was invited to join the Tactical Support Unit, which exists to respond to high-intensity

23   situations such as hostage situations, fights, and riots. (Id. ¶¶ 36, 37.) Mr. Pearson’s first

24   training session took place in late November 2018. (Id. ¶ 48.) Also participating in the

25   training session were Defendants Christopher Lewis, Christobal Carrizzoza, and Julian

26   Nunez (collectively, the “Individual Defendants”). Events that unfolded during that
27   session resulted in Mr. Pearson sustaining severe injuries, giving rise to this lawsuit.
28            After filing this lawsuit in Pinal County Superior Court, CoreCivic removed this
         Case 2:20-cv-00237-MTL Document 74 Filed 02/08/21 Page 2 of 7



 1   case to this Court, asserting that there is “original jurisdiction over this action under 28
 2   U.S.C. § 1331.”1 (Doc. 1 ¶ 7.) Mr. Pearson’s Complaint alleged thirteen causes of
 3   actions: (1) race discrimination under 42 U.S.C. §§ 1981, 1983, (2) conspiracy under 42
 4   U.S.C § 1985, (3) race discrimination under Title VII of the Civil Rights Act of 1964, 42
 5   U.S.C. § 1981, 2000e-2, and (4) hostile work environment under Title VII of the Civil
 6   Rights Act of 1964, 42 U.S.C. § 2000e-2, (5) conspiracy, (6) assault, (7) battery, (8) gross
 7   negligence, (9) negligent selection of independent contractor, (10) intentional infliction of
 8   emotional distress, (11) race discrimination under the Arizona Civil Rights Act, A.R.S.
 9   § 41-1463, (12) hostile work environment under the Arizona Civil Rights Act, A.R.S.
10   § 41-1463, and (13) punitive damages. (Doc. 1-3.) CoreCivic’s removal included the
11   state-law claims set forth in the Complaint based on supplemental jurisdiction, 28 U.S.C.
12   § 1367(a). (Doc. 1 ¶ 8.)
13            CoreCivic filed a Motion for Judgment on the Pleadings pursuant to Fed. R. Civ.
14   P. 12(c). (Doc. 24.) The Individual Defendants joined CoreCivic’s motion and filed a
15   separate Motion for Judgment on the Pleadings, asserting additional reasons to dismiss
16   the claims against them. (Doc. 48.) Defendant Carrizzoza then filed a Motion to Stay
17   Proceedings due to the State of Arizona bringing criminal charges against him “arising
18   out of the same incident giving rise to this lawsuit.” (Doc. 50 ¶¶ 23, 24.) This Court
19   granted both CoreCivic’s and the Individual Defendants’ Motions for Judgment on the
20   Pleadings but granted Mr. Pearson leave to amend his Complaint. (Doc. 63.) The Court
21   also granted Defendant Carrizzoza’s Motion to Stay Proceedings to a limited extent. (Id.)
22            Mr. Pearson then filed his Amended Complaint, which alleges six state-law causes
23   of actions: (1) assault, (2) battery, (3) gross negligence, (4) intentional infliction of
24   emotional distress, (5) punitive damages, and (6) vicarious liability/respondeat superior.
25   (Doc. 66 ¶¶ 151–204.) He no longer alleges any federal claims. After filing the Amended
26   Complaint, Mr. Pearson brought the instant Motion to Remand. (Doc. 69.) Mr. Pearson
27   argues that because the Amended Complaint contains only state-law claims, the Court
28
     1
         The Individual Defendants consented to the removal. (Doc. 1 ¶ 4.)

                                                 -2-
         Case 2:20-cv-00237-MTL Document 74 Filed 02/08/21 Page 3 of 7



 1   lacks subject matter jurisdiction and the case should be remanded. (Id. ¶¶ 11, 12.) The
 2   Motion is now fully briefed. (Doc. 71; Doc. 73.)2
 3   II.     LEGAL STANDARD
 4           District courts have subject matter jurisdiction over claims that “arise under the
 5   Constitution, laws, or treaties of the United States” or over “civil actions where the matter
 6   in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
 7   between” diverse parties. 28 U.S.C. §§ 1331, 1332. Where a court has original
 8   jurisdiction over at least one claim, the court also has “supplemental jurisdiction over all
 9   other claims that are so related to claims in the action within such original jurisdiction
10   that they form part of the same case or controversy.” Id. § 1367(a). Litigation initiated in
11   a state court that includes a cause of action arising under federal law is subject to removal
12   to federal court. Id. § 1441(c)(1)(A).
13           Our judicial system recognizes, however, that “[s]tate courts enjoy a ‘deeply
14   rooted presumption’ that they have jurisdiction to adjudicate all claims arising under state
15   or federal law.” Hansen v. Grp. Health Coop., 902 F.3d 1051, 1056 (9th Cir. 2018). On a
16   motion for remand, therefore, this Court is to presume that federal jurisdiction does not
17   exist. Id. The burden is on the removing party to rebut this presumption and prove the
18   existence of subject-matter jurisdiction. Id. at 1057. “If at any time before final judgment
19   it appears that the district court lacks subject matter jurisdiction, the case shall be
20   remanded.” 28 U.S.C. § 1447(c).
21   III.    DISCUSSION
22           A federal court may exercise supplemental jurisdiction over state-law claims “that
23   are so related to claims in the action within such original jurisdiction that they form part
24   of the same case or controversy under Article III of the United States Constitution.” 28
25   U.S.C. § 1367(a). A district court may decline to exercise supplemental jurisdiction over
26   a state-law claim, even where removal was proper, “if (1) the claim raises a novel or
27   complex issue of state law, (2) the claim substantially predominates over the [original
28   2
       CoreCivic joined the Individual Defendants’ Response in Opposition of the Motion.
     (Doc. 72.)

                                                 -3-
       Case 2:20-cv-00237-MTL Document 74 Filed 02/08/21 Page 4 of 7



 1   jurisdiction claim], (3) the district court has dismissed all claims over which it has
 2   original jurisdiction, or (4) in exceptional circumstances.” Id. § 1367(c). “A district
 3   court’s decision whether to exercise [supplemental] jurisdiction after dismissing every
 4   claim over which it had original jurisdiction is purely discretionary.” Carlsbad Tech., Inc.
 5   v. HIF Bio, Inc., 556 U.S. 635, 639 (2009). When exercising its discretion, the court
 6   considers the interest in “economy, convenience, fairness, and comity.” Acri v. Varian
 7   Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997). “[I]n the usual case in which all
 8   federal-law claims are eliminated before trial, the balance of factors . . . will point toward
 9   declining to exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon
10   Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). Where there is not a strong showing of
11   judicial economy, convenience, and fairness being served by retaining the state-law
12   claims, considerations of comity and federalism favor remanding the claims to state
13   court. See United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966).
14          The threshold requirement for supplemental jurisdiction under 28 U.S.C.
15   § 1367(a) is not satisfied because there is no longer a federal question in Mr. Pearson’s
16   Amended Complaint and there is no diversity jurisdiction. The parties agree that the
17   instant case was removed properly for all thirteen causes of actions based on federal
18   question and supplemental jurisdiction. (Doc. 69 at 3; Doc. 71 at 1.) The parties now,
19   however, disagree on whether the Court should exercise its discretion to keep the
20   remaining state-law claims. (Doc. 69 at 3; Doc. 71 at 2.) Mr. Pearson contends that, given
21   this Court no longer has original jurisdiction and the remaining state-law claims
22   substantially predominate, the Court should decline to exercise supplemental jurisdiction.
23   (Doc. 69 at 3.) Mr. Pearson also argues that because the “case is still in its infancy,” the
24   balance of factors favors remand. (Id.) The Individual Defendants argue that this Court
25   should retain this matter because the Court is “intimately familiar with [its] facts,
26   arguments and intricacies” from the past year of litigation. (Doc. 73 at 3.) The Individual
27   Defendants also argue that, because the court has ruled on Motions for Judgment on the
28   Pleadings and a Motion to Stay Proceedings after being fully briefed and argued, the


                                                 -4-
       Case 2:20-cv-00237-MTL Document 74 Filed 02/08/21 Page 5 of 7



 1   factors tilt in favor of retention. (Id.) They observe that if the matter is remanded, “their
 2   time, efforts and expense educating this Court will have essentially been wasted.” (Id.)
 3            The Court disagrees with the Individual Defendants’ contention that the values of
 4   economy, convenience, fairness, and comity favor retention of this matter. These factors
 5   may weigh toward exercising supplemental jurisdiction if there is considerable
 6   procedural advancement, such that it would be a waste of judicial resources or unfair to
 7   the parties to remand the matter. See, e.g., In re Nucorp Energy Sec. Litig., 772 F.2d
 8   1486, 1491 (9th Cir. 1985) (finding that the district court “was right in not imposing
 9   unnecessarily on a state court . . . repetition of pleadings, motions, discovery and other
10   pre-trial proceedings”); Acosta v. Cal. Highway Patrol, No. 18-cv-00958-BLF, 2019 WL
11   4596726, at *3 (N.D. Cal. Sept. 23, 2019) (noting that if trial was still set to begin in two
12   weeks the factors would “weigh[] heavily against remand” because it could cause delay
13   of up to two years). There, however, has not been considerable procedural advancement
14   here. Although this case has been with this Court for approximately one year, there have
15   been no depositions taken, no experts have been disclosed, discovery is still in its early
16   stages, and a trial date has not been set. This case has not advanced so far procedurally
17   that it would be a waste of judicial resources or unfair to the parties to remand it to state
18   court.
19            It is also true that the balance of factors may weigh in favor of exercising
20   discretion to retain the claims when considerable time was expended on the state-law
21   claims before dismissing the federal law claims. See Schneider v. TRW, Inc., 938 F.2d
22   986, 994 (9th Cir. 1991) (holding that it was not an abuse of discretion to retain pendent
23   claims after about thirty-two months). The Court has gained familiarity with the facts and
24   issues presented in this case, but those considerations align more with the “usual case in
25   which all federal-law claims are eliminated before trial” than the exceptional
26   circumstance that would override considerations of federalism and comity. Cohill, 484
27   U.S. at 350 n.7. There has not been a considerable amount of time expended over the
28   state-law claims here to warrant exercising the Court’s discretion. Even if the judicial


                                                 -5-
          Case 2:20-cv-00237-MTL Document 74 Filed 02/08/21 Page 6 of 7



 1   economy and convenience factors favor the Individual Defendants, their arguments are
 2   still unpersuasive because those factors are outweighed by the principles of comity and
 3   federalism. See Roundtree v. Atl. Dev. & Inv., No. CV-09-269-PHX-DGC, 2009 WL
 4   2132697, at *3 (D. Ariz. July 16, 2009) (finding that remand was appropriate because
 5   “the interests of comity and federalism” outweighed judicial economy and convenience);
 6   see also Daghlawi v. Juilin Hung, No. CV-19-05824-PHX-DWL, 2020 WL 224362, at
 7   *1 (D. Ariz. Jan. 15, 2020) (“[C]onsiderations of federalism and comity are best served
 8   by allowing Arizona state courts to address state-law claims.”).
 9            While the Individual Defendants maintain that the Court should not remand this
10   action because the state-law claims require straightforward applications of Arizona tort
11   law, this Court believes that the state court is better equipped to handle such claims that
12   now substantially predominate the Amended Complaint. Gibbs, 383 U.S. at 726
13   (“Needless decisions of state law should be avoided both as a matter of comity and to
14   promote justice between the parties, by procuring for them a surer-footed reading of
15   applicable law.”). Just because a district court can exercise supplemental jurisdiction over
16   certain state matters does not mean that it should. There is nothing unusual about this
17   case that would tilt the balance of factors toward retaining jurisdiction. Cohill, 484 U.S.
18   at 350 n.7; see also Gini v. Las Vegas Metro. Police Dep’t, 40 F.3d 1041, 1046 (9th Cir.
19   1994) (finding no abuse of discretion when declining to exercise supplemental
20   jurisdiction for a case that was not “in any way unusual”). The Court therefore declines to
21   exercise supplemental jurisdiction over Mr. Pearson’s state-law claims.
22   IV.      CONCLUSION
23            Accordingly,
24            IT IS ORDERED granting Mr. Pearson’s Motion to Remand (Doc. 69).
25            IT IS FURTHER ORDERED directing the Clerk to remand this action to the
26   Pinal County Superior Court and close this case.
27   //
28   //


                                                -6-
     Case 2:20-cv-00237-MTL Document 74 Filed 02/08/21 Page 7 of 7



 1       Dated this 8th day of February, 2021.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -7-
